Name: Commission Regulation (EC) No 1112/2003 of 26 June 2003 amending Regulation (EC) No 2377/2002 opening and providing for the administration of a Community tariff quota for malting barley from third countries and derogating from Council Regulation (EC) No 1766/92
 Type: Regulation
 Subject Matter: plant product;  international trade;  trade;  tariff policy
 Date Published: nan

 Avis juridique important|32003R1112Commission Regulation (EC) No 1112/2003 of 26 June 2003 amending Regulation (EC) No 2377/2002 opening and providing for the administration of a Community tariff quota for malting barley from third countries and derogating from Council Regulation (EC) No 1766/92 Official Journal L 158 , 27/06/2003 P. 0023 - 0023Commission Regulation (EC) No 1112/2003of 26 June 2003amending Regulation (EC) No 2377/2002 opening and providing for the administration of a Community tariff quota for malting barley from third countries and derogating from Council Regulation (EC) No 1766/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1104/2003(2), and in particular Article 12(1) thereof,Having regard to Council Decision 2003/253/EC of 19 December 2002 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Canada pursuant to Article XXVIII of GATT 1994 for the modification of concessions with respect to cereals provided for in EC schedule CXL annexed to the GATT 1994(3), and in particular Article 2 thereof,Having regard to Council Decision 2003/254/EC of 19 December 2002 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the United States of America relating to the modification of concessions with respect to cereals provided for in EC schedule CXL to the GATT 1994(4), and in particular Article 2 thereof,Whereas:(1) Commission Regulation (EC) No 2377/2002(5), as last amended by Regulation (EC) No 626/2003(6), opens a tariff quota for the import of 50000 tonnes of malting barley falling within HS code 1003 00.(2) Regulation (EC) No 2377/2002 was initially adopted for a transitional period, from 1 January 2003 to 30 June 2003, pending the amendment of Regulation (EC) No 1766/92. Since the provisions of that Regulation have operated satisfactorily during the period concerned, it is appropriate to apply them on a permanent basis.(3) Regulation (EC) No 2377/2002 should therefore be amended accordingly.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The third paragraph of Article 14 of Regulation (EC) No 2377/2002 is deleted.Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 June 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) See page 1 of this Official Journal.(3) OJ L 95, 11.4.2003, p. 36.(4) OJ L 95, 11.4.2003, p. 40.(5) OJ L 358, 31.12.2002, p. 95.(6) OJ L 90, 8.4.2003, p. 32.